Citation Nr: 1533228	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-47 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation for service-connected lumbar fusion in excess of 20 percent disabling from November 1, 2010, to August 28, 20102, and in excess of 40 percent disabling thereafter.

2.  Entitlement to an initial compensable evaluation for service-connected antonic neurogenic bladder to include entitlement to an evaluation in excess of 30 percent disabling after August 28, 2012.

3.  Entitlement to an initial evaluation for service-connected cervical myalgia in excess of 10 percent disabling and in excess of 20 percent disabling after August 28, 2012.

4.  Entitlement to an initial compensable evaluation for service-connected radiculopathy of the left lower extremity to include entitlement to an evaluation in excess of 10 percent disabling after August 28, 2012.

5.  Entitlement to an initial compensable evaluation for service-connected restless leg syndrome of the right lower extremity.

6.  Entitlement to service connection for costochondritis.

7.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected instability, right knee.

8.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected patellofemoral pain syndrome, right knee.

9.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected instability, left knee. 

10.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected patellofemoral pain syndrome, left knee, currently evaluated as 10 percent disabling. 

11.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected erectile dysfunction. 

12.  Entitlement to an evaluation in excess of 30 percent disabling for service-connected major depressive disorder.

13.  Entitlement to a compensable evaluation for service-connected gastroesophageal reflux disease.

14.  Entitlement to a compensable evaluation for service-connected benign prostatic hypertrophy and prostatitis.

15.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1983 to January 1987 and from September 1991 to May 2008.  The Veteran had additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The above-listed issues include six (6) claims that were addressed in the October 2014 Supplemental Statement of the Case (SSOC) and the nine (9) claims addressed in a June 2015 Statement of the Case (SOC).  The six claims from the October 2014 SSOC were certified to the Board in November 2014, so are properly before the Board.  With respect to the remaining claims, a brief explanation is in order.

In explicit response to the June 12, 2015, notification letter enclosing the June 2015 SOC, the Veteran filed a July 2015 "Notice of Disagreement" which indicated that the Veteran intended to appeal "every claim filed from 06/2008 to present."  The Veteran included handwritten remarks specifically indicating his intent to appeal the nine claims addressed in the June 2015 SOC.  The Board must accept as a substantive appeal correspondence which contains the information required by regulation to be included in a substantive appeal.  38 C.F.R. § 20.202.  Moreover, the Board must "liberally construe" statements in any such correspondence "for purposes of determining whether they raise issues on appeal."  Id.  Notwithstanding the lack of certification of the appeal of the nine claims addressed in the June 2015 SOC, those issues are within the jurisdiction of the Board as the Veteran timely perfected his appeal with his July 2015 substantive appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 12 (2011); 38 C.F.R. § 19.35 (certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue); see also Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2010 substantive appeal, the Veteran indicated that he wanted a Board hearing via videoconference in connection with his appeal.  He made a handwritten notation that he wanted the videoconference hearing held at the RO in Waco, Texas.  In December 2010, he submitted a request to withdraw the hearing request.  He also submitted a July 2013 statement requesting that his "current claim be completed without a hearing."  However, he resubmitted the VA Form 9 on several occasions including, most recently in November 2013, indicating a renewed desire for a videoconference hearing.  When certifying the case to the Board, the RO noted on the November 2014 VA Form 8 that a hearing had been requested.  In addition, the Veteran reiterated his request for a hearing in June 2015 correspondence.

Applicable regulations specify that claimants may request a hearing before the Board "when submitting the substantive appeal (VA Form 9) or anytime thereafter, subject to the restrictions in Rule 1304."  38 C.F.R. § 20.703.  Rule 1304 provides that a claimant may file a request for a Board hearing within 90 days from notification of certification of his appeal to the Board or prior to the Board's decision, "whichever comes first."  38 C.F.R. § 20.1304 (2014).

The Veteran's November 2013 request for a Board hearing preceded the November 2014 certification of his appeal to the Board, so was timely under applicable regulations.  38 C.F.R. § 20.703.  Because the Veteran's request for a Board hearing was timely, the Board must grant his request.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a Board hearing for the Veteran to be held via videoconference at the RO in Waco, Texas.  The hearing should be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




